Exhibit 10.1

 

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

 

Tuesday Morning Corporation
2004 Long-Term Equity Incentive Plan

 

This NONQUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”) is entered
into between Tuesday Morning Corporation, a Delaware corporation (the
“Company”), and                                  (“Optionee”).  The Board of
Directors of the Company has adopted, and the stockholders of the Company have
approved, the Tuesday Morning Corporation 2004 Long-Term Equity Incentive Plan,
as amended (the “Plan”), the terms of which are incorporated by reference herein
in their entirety.  The Company considers that its interests will be served by
granting Optionee an option to purchase shares of common stock of the Company as
an inducement for his continued and effective performance of services for the
Company.  Any term used in this Agreement that is not specifically defined
herein shall have the meaning specified in the Plan.

 

IT IS AGREED:

 


1.                                     GRANT OF OPTION. SUBJECT TO THE TERMS OF
THE PLAN, THIS AGREEMENT AND THE NOTICE OF GRANT OF STOCK OPTIONS AND OPTION
AGREEMENT TO WHICH THIS AGREEMENT IS ATTACHED (THE “OPTION NOTICE”), ON
                             (THE “GRANT DATE”), THE COMPANY GRANTED TO OPTIONEE
AN OPTION (THE “OPTION”) TO PURCHASE                          SHARES OF THE
COMMON STOCK OF THE COMPANY, $.01 PAR VALUE PER SHARE (THE “COMMON STOCK”), AT A
PRICE OF $             PER SHARE (THE “EXERCISE PRICE”), SUBJECT TO ADJUSTMENT
AS PROVIDED IN THE PLAN.


 


2.                                     TYPE OF OPTION.  THE OPTION IS A
NONQUALIFIED STOCK OPTION WHICH IS NOT INTENDED TO BE GOVERNED BY SECTION 422 OF
THE CODE.


 


3.                                     OPTIONEE’S AGREEMENT.  IN ACCEPTING THE
OPTION, OPTIONEE ACCEPTS AND AGREES TO BE BOUND BY ALL THE TERMS AND CONDITIONS
OF THE PLAN WHICH PERTAIN TO NONQUALIFIED STOCK OPTIONS GRANTED UNDER THE PLAN.


 


4.                                     VESTING OF OPTION.  SUBJECT TO THE
PROVISIONS OF THE PLAN AND THE PROVISION OF THIS AGREEMENT (INCLUDING THE
REQUIREMENT IN SECTION 6 THAT OPTIONEE CONTINUE TO BE EMPLOYED BY THE COMPANY OR
SERVE AS A NON-EMPLOYEE DIRECTOR OF THE COMPANY ON THE DATES SET FORTH BELOW),
THE OPTION WILL BE EXERCISABLE IN ACCORDANCE WITH THE FOLLOWING SCHEDULE:


 


(A)           ON                               , 20      , THE OPTION WILL VEST
WITH RESPECT TO, AND MAY BE EXERCISED FOR UP TO, ONE-THIRD OF THE SHARES OF
COMMON STOCK SUBJECT TO THE OPTION;


 


(B)           ON                               , 20      , THE OPTION WILL VEST
WITH RESPECT TO, AND MAY BE EXERCISED FOR UP TO, AN ADDITIONAL ONE-THIRD OF THE
SHARES OF COMMON STOCK SUBJECT TO THE OPTION;


 

--------------------------------------------------------------------------------


 


(C)           ON                               , 20      , THE OPTION WILL VEST
WITH RESPECT TO THE REMAINING ONE-THIRD OF THE SHARES OF COMMON STOCK SUBJECT TO
THE OPTION, SO THAT ON                               , 20      , THE OPTION
SHALL BE EXERCISABLE IN FULL; AND


 


(D)           TO THE EXTENT NOT EXERCISED, INSTALLMENTS SHALL BE CUMULATIVE AND
MAY BE EXERCISED IN WHOLE OR IN PART.


 

5.                                     Manner of Exercise.

 


(A)           TO THE EXTENT THAT THE OPTION IS VESTED AND EXERCISABLE IN
ACCORDANCE WITH SECTION 4 OF THIS AGREEMENT, THE OPTION MAY BE EXERCISED BY
OPTIONEE AT ANY TIME, OR FROM TIME TO TIME, IN WHOLE OR IN PART, ON OR PRIOR TO
THE TERMINATION OF THE OPTION (AS SET FORTH IN SECTION 6 OF THIS AGREEMENT) UPON
PAYMENT OF THE EXERCISE PRICE FOR THE SHARES TO BE ACQUIRED IN ACCORDANCE WITH
THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE PLAN.


 


(B)           IF OPTIONEE IS ENTITLED TO EXERCISE THE VESTED AND EXERCISABLE
PORTION OF THE OPTION, AND WISHES TO DO SO, IN WHOLE OR PART, OPTIONEE SHALL
(I) DELIVER TO THE COMPANY A FULLY COMPLETED AND EXECUTED NOTICE OF EXERCISE, IN
THE FORM ATTACHED AS ANNEX A HERETO, OR SUCH OTHER FORM AS MAY HEREINAFTER BE
DESIGNATED BY THE COMPANY IN ITS SOLE DISCRETION, SPECIFYING THE EXERCISE DATE
AND THE NUMBER OF SHARES OF COMMON STOCK TO BE PURCHASED PURSUANT TO SUCH
EXERCISE AND (II) REMIT TO THE COMPANY IN A FORM SATISFACTORY TO THE COMPANY, IN
ITS SOLE DISCRETION, THE EXERCISE PRICE FOR THE SHARES TO BE ACQUIRED ON
EXERCISE OF THE OPTION, PLUS AN AMOUNT SUFFICIENT TO SATISFY ANY WITHHOLDING TAX
OBLIGATIONS OF THE COMPANY THAT ARISE IN CONNECTION WITH SUCH EXERCISE (AS
DETERMINED BY THE COMPANY) IN ACCORDANCE WITH THE PROVISIONS OF SECTION 10 OF
THE PLAN.


 


(C)           THE COMPANY’S OBLIGATION TO DELIVER SHARES OF THE COMMON STOCK TO
OPTIONEE UNDER THIS AGREEMENT IS SUBJECT TO AND CONDITIONED UPON OPTIONEE
SATISFYING ALL TAX OBLIGATIONS ASSOCIATED WITH OPTIONEE’S RECEIPT, HOLDING AND
EXERCISE OF THE OPTION.  UNLESS OTHERWISE APPROVED BY THE COMMITTEE, ALL SUCH
TAX OBLIGATIONS SHALL BE PAYABLE IN ACCORDANCE WITH THE PROVISIONS OF SECTION 10
OF THE PLAN.


 


(D)           THE COMPANY AND ITS SUBSIDIARIES, AS APPLICABLE, SHALL BE ENTITLED
TO DEDUCT FROM ANY COMPENSATION OTHERWISE DUE TO OPTIONEE THE AMOUNT NECESSARY
TO SATISFY ALL SUCH TAXES.


 


(E)           UPON FULL PAYMENT OF THE EXERCISE PRICE AND SATISFACTION OF ALL
APPLICABLE TAX OBLIGATIONS, AND SUBJECT TO THE APPLICABLE TERMS AND CONDITIONS
OF THE PLAN AND THE TERMS AND CONDITIONS OF THIS AGREEMENT, THE COMPANY SHALL
CAUSE CERTIFICATES FOR THE SHARES PURCHASED HEREUNDER TO BE DELIVERED TO
OPTIONEE OR CAUSE AN UNCERTIFICATED BOOK-ENTRY REPRESENTING SUCH SHARES TO BE
MADE.


 


6.                                     TERMINATION OF OPTION.  UNLESS THE OPTION
TERMINATES EARLIER AS PROVIDED IN THIS SECTION 6 THE OPTION SHALL TERMINATE AND
BECOME NULL AND VOID ON THE TENTH ANNIVERSARY OF THE GRANT DATE (THE “OPTION
GENERAL EXPIRATION DATE”).  IF OPTIONEE CEASES TO BE AN EMPLOYEE OR NON-EMPLOYEE
DIRECTOR OF THE COMPANY FOR ANY REASON THE OPTION SHALL NOT CONTINUE TO VEST
AFTER SUCH CESSATION OF SERVICE AS AN EMPLOYEE OR NON-EMPLOYEE DIRECTOR OF THE
COMPANY.

 

2

--------------------------------------------------------------------------------


 


(A)           IF OPTIONEE CEASES TO BE AN EMPLOYEE OR NON-EMPLOYEE DIRECTOR OF
THE COMPANY AND ANY SUBSIDIARY DUE TO DEATH OR DISABILITY, (I) THE PORTION OF
THE OPTION THAT WAS EXERCISABLE ON THE DATE OF SUCH CESSATION SHALL REMAIN
EXERCISABLE FOR, AND SHALL OTHERWISE TERMINATE AND BECOME NULL AND VOID AT THE
END OF, A PERIOD OF ONE YEAR FROM THE DATE OF SUCH DEATH OR DISABILITY, BUT IN
NO EVENT AFTER THE OPTION GENERAL EXPIRATION DATE; AND (II) THE PORTION OF THE
OPTION THAT WAS NOT EXERCISABLE ON THE DATE OF SUCH CESSATION SHALL BE FORFEITED
AND BECOME NULL AND VOID IMMEDIATELY UPON SUCH CESSATION.


 


(B)           IF OPTIONEE CEASES TO BE AN EMPLOYEE OR NON-EMPLOYEE DIRECTOR OF
THE COMPANY AND ANY SUBSIDIARY UPON THE OCCURRENCE OF OPTIONEE’S RETIREMENT (AS
THAT TERM IS DEFINED IN SECTION 21), (A) THE PORTION OF THE OPTION THAT WAS
EXERCISABLE ON THE DATE OF RETIREMENT SHALL REMAIN EXERCISABLE FOR, AND SHALL
OTHERWISE TERMINATE AND BECOME NULL AND VOID AT THE END OF, A PERIOD OF UP TO
THREE YEARS AFTER THE DATE OF RETIREMENT, BUT IN NO EVENT AFTER (X) THE OPTION
GENERAL EXPIRATION DATE OR (Y) THE DAY BEFORE THE DATE OPTIONEE BEGINS ENGAGING
IN COMPETITION (AS THAT TERM IS DEFINED IN SECTION 21) DURING SUCH THREE-YEAR
PERIOD UNLESS HE OR SHE RECEIVES WRITTEN CONSENT TO DO SO FROM THE BOARD OR THE
COMMITTEE, AND (B) THE PORTION OF THE OPTION THAT WAS NOT EXERCISABLE ON THE
DATE OF RETIREMENT SHALL BE FORFEITED AND BECOME NULL AND VOID IMMEDIATELY UPON
SUCH RETIREMENT.


 


(C)           IF OPTIONEE CEASES TO BE AN EMPLOYEE OR NON-EMPLOYEE DIRECTOR OF
THE COMPANY OR A SUBSIDIARY DUE TO CAUSE, ALL OF THE OPTION SHALL BE FORFEITED
AND BECOME NULL AND VOID IMMEDIATELY UPON SUCH CESSATION, WHETHER OR NOT THEN
EXERCISABLE.  FOR PURPOSES OF THIS SECTION 6(C) THE TERM “CAUSE” MEANS THE
OCCURRENCE OF ONE OF THE FOLLOWING EVENTS:  (I) THE COMMISSION OF A FELONY OR A
CRIME INVOLVING MORAL TURPITUDE OR THE COMMISSION OF ANY OTHER ACT OR OMISSION
INVOLVING DISHONESTY, DISLOYALTY OR FRAUD WITH RESPECT TO THE COMPANY OR ANY OF
ITS SUBSIDIARIES; (II) CONDUCT TENDING TO BRING THE COMPANY OR ANY OF ITS
SUBSIDIARIES INTO SUBSTANTIAL PUBLIC DISGRACE OR DISREPUTE; (III) SUBSTANTIAL
AND REPEATED FAILURE TO PERFORM DUTIES PROPERLY ASSIGNED OR AS REASONABLY
DIRECTED, AS DETERMINED BY THE COMPANY; (IV) GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT WITH RESPECT TO THE COMPANY OR ANY OF ITS SUBSIDIARIES; OR (V) BREACH
OF DUTY OF LOYALTY TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OR OTHER ACT OF
FRAUD OR DISHONESTY WITH RESPECT TO THE COMPANY OR ANY OF ITS SUBSIDIARIES.


 


(D)           IF OPTIONEE CEASES TO BE AN EMPLOYEE OR NON-EMPLOYEE DIRECTOR OF
THE COMPANY OR A SUBSIDIARY FOR ANY REASON OTHER THAN DEATH, DISABILITY,
RETIREMENT OR CAUSE, (I) THE PORTION OF THE OPTION THAT WAS EXERCISABLE ON THE
DATE OF SUCH CESSATION SHALL REMAIN EXERCISABLE FOR, AND SHALL OTHERWISE
TERMINATE AND BECOME NULL AND VOID AT THE END OF, A PERIOD OF UP TO 90-DAYS
AFTER THE DATE OF SUCH CESSATION, BUT IN NO EVENT AFTER (X) THE OPTION GENERAL
EXPIRATION DATE OR (Y) THE DAY BEFORE THE DATE OPTIONEE BEGINS ENGAGING IN
COMPETITION DURING SUCH 90-DAY PERIOD UNLESS HE OR SHE RECEIVES WRITTEN CONSENT
TO DO SO FROM THE BOARD OR THE COMMITTEE, AND (II) THE PORTION OF THE OPTION
THAT WAS NOT EXERCISABLE ON THE DATE OF SUCH CESSATION SHALL BE FORFEITED AND
BECOME NULL AND VOID IMMEDIATELY UPON SUCH CESSATION.  IN THE EVENT OPTIONEE HAS
ENTERED INTO AN EMPLOYMENT CONTRACT WITH THE COMPANY, THE TERMINATION PROVISIONS
OF THE EMPLOYMENT CONTRACT WILL SUPERSEDE THE TERMS STATED IN SECTION
6(D) HEREIN.


 


(E)           UPON THE DEATH OF OPTIONEE PRIOR TO THE EXPIRATION OF THE OPTION,
OPTIONEE’S EXECUTORS, ADMINISTRATORS OR ANY PERSON OR PERSONS TO WHOM THE OPTION
MAY BE TRANSFERRED BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION, SHALL
HAVE THE RIGHT, AT ANY TIME

 

3

--------------------------------------------------------------------------------


 


PRIOR TO THE TERMINATION OF THE OPTION TO EXERCISE THE OPTION WITH RESPECT TO
THE NUMBER OF SHARES THAT OPTIONEE WOULD HAVE BEEN ENTITLED TO EXERCISE IF HE
WERE STILL ALIVE.


 


7.                                     TAX WITHHOLDING.  TO THE EXTENT THAT THE
RECEIPT OF THE OPTION, THIS AGREEMENT OR THE OPTION NOTICE, THE VESTING OF THE
OPTION OR THE EXERCISE OF THE OPTION RESULTS IN INCOME TO OPTIONEE FOR FEDERAL,
STATE OR LOCAL INCOME, EMPLOYMENT OR OTHER TAX PURPOSES WITH RESPECT TO WHICH
THE COMPANY OR ITS SUBSIDIARIES OR ANY AFFILIATE HAS A WITHHOLDING OBLIGATION,
OPTIONEE SHALL DELIVER TO THE COMPANY AT THE TIME OF SUCH RECEIPT, VESTING OR
EXERCISE, AS THE CASE MAY BE, SUCH AMOUNT OF MONEY AS THE COMPANY OR ITS
SUBSIDIARIES OR ANY AFFILIATE MAY REQUIRE TO MEET ITS OBLIGATION UNDER
APPLICABLE TAX LAWS OR REGULATIONS, AND, IF OPTIONEE FAILS TO DO SO, THE COMPANY
OR ITS SUBSIDIARIES OR ANY AFFILIATE IS AUTHORIZED TO WITHHOLD FROM THE SHARES
SUBJECT TO THE OPTION (BASED ON THE FAIR MARKET VALUE OF SUCH SHARES AS OF THE
DATE THE AMOUNT OF TAX TO BE WITHHELD IS DETERMINED) OR FROM ANY CASH OR STOCK
REMUNERATION THEN OR THEREAFTER PAYABLE TO OPTIONEE ANY TAX REQUIRED TO BE
WITHHELD BY REASON OF SUCH TAXABLE INCOME, SUFFICIENT TO SATISFY THE WITHHOLDING
OBLIGATION.


 


8.                                     CAPITAL ADJUSTMENTS AND REORGANIZATIONS.
THE EXISTENCE OF THE OPTION SHALL NOT AFFECT IN ANY WAY THE RIGHT OR POWER OF
THE COMPANY OR ANY COMPANY THE STOCK OF WHICH IS AWARDED PURSUANT TO THIS
AGREEMENT TO MAKE OR AUTHORIZE ANY ADJUSTMENT, RECAPITALIZATION, REORGANIZATION
OR OTHER CHANGE IN ITS CAPITAL STRUCTURE OR ITS BUSINESS, ENGAGE IN ANY MERGER
OR CONSOLIDATION, ISSUE ANY DEBT OR EQUITY SECURITIES, DISSOLVE OR LIQUIDATE, OR
SELL, LEASE, EXCHANGE OR OTHERWISE DISPOSE OF ALL OR ANY PART OF ITS ASSETS OR
BUSINESS, OR ENGAGE IN ANY OTHER CORPORATE ACT OR PROCEEDING.


 


9.                                     EMPLOYMENT/SERVICE RELATIONSHIP. FOR
PURPOSES OF THIS AGREEMENT, OPTIONEE SHALL BE CONSIDERED TO BE IN THE EMPLOYMENT
OF THE COMPANY OR SERVICE ON THE BOARD AS LONG AS OPTIONEE HAS AN EMPLOYMENT
RELATIONSHIP WITH THE COMPANY OR IS A MEMBER OF THE BOARD.  THE COMMITTEE SHALL
DETERMINE ANY QUESTIONS AS TO WHETHER AND WHEN THERE HAS BEEN A TERMINATION OF
SUCH EMPLOYMENT OR SERVICE RELATIONSHIP, AND THE CAUSE OF SUCH TERMINATION,
UNDER THE PLAN AND THE COMMITTEE’S DETERMINATION SHALL BE FINAL AND BINDING ON
ALL PERSONS.


 


10.                               NOT AN EMPLOYMENT OR SERVICE AGREEMENT.  THIS
AGREEMENT IS NOT AN EMPLOYMENT OR SERVICE AGREEMENT, AND NO PROVISION OF THIS
AGREEMENT SHALL BE CONSTRUED OR INTERPRETED TO CREATE AN EMPLOYMENT OR OTHER
SERVICE RELATIONSHIP BETWEEN OPTIONEE AND THE COMPANY, ITS SUBSIDIARIES OR ANY
OF ITS AFFILIATES, OR THE BOARD OR GUARANTEE THE RIGHT TO REMAIN EMPLOYED BY THE
COMPANY, ITS SUBSIDIARIES OR ANY OF ITS AFFILIATES, OR TO SERVE ON THE BOARD,
FOR ANY SPECIFIED TERM.


 


11.                               NO RIGHTS AS STOCKHOLDER.  OPTIONEE SHALL NOT
HAVE ANY RIGHTS AS A STOCKHOLDER WITH RESPECT TO ANY SHARES COVERED BY THE
OPTION UNTIL THE DATE OF THE ISSUANCE OF SUCH SHARES FOLLOWING OPTIONEE’S
EXERCISE OF THE OPTION PURSUANT TO ITS TERMS AND CONDITIONS AND PAYMENT OF ALL
AMOUNTS FOR AND WITH RESPECT TO THE SHARES.  NO ADJUSTMENT SHALL BE MADE FOR
DIVIDENDS OR OTHER RIGHTS FOR WHICH THE RECORD DATE IS PRIOR TO THE DATE A
CERTIFICATE OR CERTIFICATES ARE ISSUED FOR SUCH SHARES OR AN UNCERTIFICATED
BOOK-ENTRY REPRESENTING SUCH SHARES IS MADE.

 

4

--------------------------------------------------------------------------------


 


12.                               LEGEND.  OPTIONEE CONSENTS TO THE PLACING ON
THE CERTIFICATE FOR ANY SHARES COVERED BY THE OPTION OF AN APPROPRIATE LEGEND
RESTRICTING RESALE OR OTHER TRANSFER OF SUCH SHARES EXCEPT IN ACCORDANCE WITH
THE SECURITIES ACT OF 1933 AND ALL APPLICABLE RULES THEREUNDER.


 


13.                               NOTICES.  ANY NOTICE, INSTRUCTION,
AUTHORIZATION, REQUEST, DEMAND OR OTHER COMMUNICATIONS REQUIRED HEREUNDER SHALL
BE IN WRITING, AND SHALL BE DELIVERED EITHER BY PERSONAL DELIVERY, BY TELEGRAM,
TELEX, TELECOPY OR SIMILAR FACSIMILE MEANS, BY CERTIFIED OR REGISTERED MAIL,
RETURN RECEIPT REQUESTED, OR BY COURIER OR DELIVERY SERVICE, ADDRESSED TO THE
COMPANY AT THE COMPANY’S PRINCIPAL BUSINESS OFFICE ADDRESS TO THE ATTENTION OF
THE CORPORATE TAX DIRECTOR AND TO OPTIONEE AT OPTIONEE’S RESIDENTIAL ADDRESS AS
IT APPEARS ON THE BOOKS AND RECORDS OF THE COMPANY, OR AT SUCH OTHER ADDRESS AND
NUMBER AS A PARTY SHALL HAVE PREVIOUSLY DESIGNATED BY WRITTEN NOTICE GIVEN TO
THE OTHER PARTY IN THE MANNER HEREINABOVE SET FORTH.  NOTICES SHALL BE DEEMED
GIVEN WHEN RECEIVED, IF SENT BY FACSIMILE MEANS (CONFIRMATION OF SUCH RECEIPT BY
CONFIRMED FACSIMILE TRANSMISSION BEING DEEMED RECEIPT OF COMMUNICATIONS SENT BY
FACSIMILE MEANS); AND WHEN DELIVERED (OR UPON THE DATE OF ATTEMPTED DELIVERY
WHERE DELIVERY IS REFUSED), IF HAND-DELIVERED, SENT BY EXPRESS COURIER OR
DELIVERY SERVICE, OR SENT BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED.


 


14.                               AMENDMENT AND WAIVER. EXCEPT AS OTHERWISE
PROVIDED HEREIN OR IN THE PLAN OR AS NECESSARY TO IMPLEMENT THE PROVISIONS OF
THE PLAN, THIS AGREEMENT MAY BE AMENDED, MODIFIED OR SUPERSEDED ONLY BY WRITTEN
INSTRUMENT EXECUTED BY THE COMPANY AND OPTIONEE.  ONLY A WRITTEN INSTRUMENT
EXECUTED AND DELIVERED BY THE PARTY WAIVING COMPLIANCE HEREOF SHALL WAIVE ANY OF
THE TERMS OR CONDITIONS OF THIS AGREEMENT.  ANY WAIVER GRANTED BY THE COMPANY
SHALL BE EFFECTIVE ONLY IF EXECUTED AND DELIVERED BY A DULY AUTHORIZED DIRECTOR
OR OFFICER OF THE COMPANY OTHER THAN OPTIONEE.  THE FAILURE OF ANY PARTY AT ANY
TIME OR TIMES TO REQUIRE PERFORMANCE OF ANY PROVISIONS HEREOF SHALL IN NO MANNER
EFFECT THE RIGHT TO ENFORCE THE SAME.  NO WAIVER BY ANY PARTY OF ANY TERM OR
CONDITION, OR THE BREACH OF ANY TERM OR CONDITION CONTAINED IN THIS AGREEMENT,
IN ONE OR MORE INSTANCES, SHALL BE CONSTRUED AS A CONTINUING WAIVER OF ANY SUCH
CONDITION OR BREACH, A WAIVER OF ANY CONDITION, OR THE BREACH OF ANY OTHER TERM
OF CONDITION.


 


15.                               DISPUTE RESOLUTION.  IN THE EVENT OF ANY
DIFFERENCE OF OPINION CONCERNING THE MEANING OR EFFECT OF THE PLAN OR THIS
AGREEMENT, SUCH DIFFERENCE SHALL BE RESOLVED BY THE COMMITTEE.


 


16.                               GOVERNING LAW AND SEVERABILITY. THE VALIDITY,
CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF DELAWARE WITHOUT REGARD TO ITS CONFLICTS OF LAW PROVISIONS.  THE
INVALIDITY OF ANY PROVISION OF THIS AGREEMENT SHALL NOT AFFECT ANY OTHER
PROVISION OF THIS AGREEMENT, WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.


 


17.                               TRANSFER RESTRICTIONS. THE SHARES OF COMMON
STOCK SUBJECT TO THE OPTION GRANTED HEREBY MAY NOT BE SOLD OR OTHERWISE DISPOSED
OF IN ANY MANNER THAT WOULD CONSTITUTE A VIOLATION OF ANY APPLICABLE FEDERAL OR
STATE SECURITIES LAWS.  OPTIONEE ALSO AGREES (A) THAT THE COMPANY MAY REFUSE TO
CAUSE THE TRANSFER OF SHARES OF COMMON STOCK SUBJECT TO THE OPTION TO BE
REGISTERED ON THE APPLICABLE STOCK TRANSFER RECORDS IF SUCH PROPOSED TRANSFER
WOULD IN THE OPINION OF COUNSEL SATISFACTORY TO THE COMPANY CONSTITUTE A
VIOLATION OF ANY APPLICABLE SECURITIES LAW AND (B) THAT THE COMPANY MAY GIVE
RELATED INSTRUCTIONS TO THE TRANSFER AGENT, IF ANY, TO STOP REGISTRATION OF THE
TRANSFER OF THE SHARES OF COMMON STOCK SUBJECT TO THE OPTION.

 

5

--------------------------------------------------------------------------------


 


18.                               SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL,
EXCEPT AS HEREIN STATED TO THE CONTRARY, INURE TO THE BENEFIT OF AND BIND THE
LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF THE PARTIES HERETO.


 


19.                               COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL FOR ALL
PURPOSES BUT ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME
INSTRUMENT.


 


20.                               OPTION TRANSFER PROHIBITIONS.  THE OPTION
GRANTED TO OPTIONEE UNDER THIS AGREEMENT SHALL NOT BE TRANSFERABLE OR ASSIGNABLE
BY OPTIONEE OTHER THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION, AND
SHALL BE EXERCISABLE DURING OPTIONEE’S LIFETIME ONLY BY HIM.


 


21.                               DEFINITIONS.  THE WORDS AND PHRASES DEFINED IN
THIS SECTION 21 SHALL HAVE THE RESPECTIVE MEANINGS SET FORTH BELOW THROUGHOUT
THIS AGREEMENT, UNLESS THE CONTEXT IN WHICH ANY SUCH WORD OR PHRASE APPEARS
REASONABLY REQUIRES A BROADER, NARROWER OR DIFFERENT MEANING.


 


(A)           “COMPETITION” MEANS OPTIONEE ENGAGING IN, OR OTHERWISE DIRECTLY OR
INDIRECTLY BEING EMPLOYED BY OR ACTING AS A CONSULTANT OR LENDER TO, OR BEING A
DIRECTOR, OFFICER, EMPLOYEE, PRINCIPAL, AGENT, STOCKHOLDER, MEMBER, OWNER OR
PARTNER OF, OR PERMITTING OPTIONEE’S NAME TO BE USED IN CONNECTION WITH THE
ACTIVITIES OF ANY OTHER BUSINESS OR ORGANIZATION WHICH COMPETES, DIRECTLY OR
INDIRECTLY, WITH THE BUSINESS OF THE COMPANY AS THE SAME SHALL BE CONSTITUTED AT
ANY TIME DURING THE PERIOD OPTIONEE WAS EMPLOYED BY OR AFFILIATED WITH THE
COMPANY.


 


(B)           “RETIREMENT” MEANS, WITH RESPECT TO AN EMPLOYEE OF THE COMPANY,
“RETIREMENT” AS DEFINED UNDER ANY COMPANY PENSION PLAN OR QUALIFIED RETIREMENT
PROGRAM, AND WITH RESPECT TO A NON-EMPLOYEE DIRECTOR OF THE COMPANY, TERMINATION
OF SUCH INDIVIDUAL’S SERVICE ON THE BOARD WITH THE APPROVAL OF THE BOARD.


 


(C)           “SUBSIDIARY” MEANS A CORPORATION OR OTHER ENTITY OF WHICH
OUTSTANDING SHARES OR OWNERSHIP INTERESTS REPRESENTING 50% OR MORE OF THE
COMBINED VOTING POWER OF SUCH CORPORATION OR OTHER ENTITY ENTITLED TO ELECT THE
MANAGEMENT THEREOF ARE OWNED DIRECTLY OR INDIRECTLY BY THE COMPANY.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the Grant Date.

 

 

TUESDAY MORNING CORPORATION

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

Chief Financial Officer

 

 

 

Accepted:

 

 

 

 

 

 

 

 

 

 

 

 

Name of Optionee:

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

Annex A

 

[To Be Attached]

 

--------------------------------------------------------------------------------